Citation Nr: 0329558	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-15 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for a back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
August 1983.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA), Cleveland, Ohio, 
regional office (RO).  

In May 2003, the veteran provided testimony at a hearing 
before the undersigned in Cleveland, Ohio.  A transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  A November 1990 rating decision determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim for service connection for a back 
disorder; the veteran did not timely perfect an appeal with 
respect to that decision.   

2.  The evidence received since the November 1990 rating 
decision consisting of a private physician's statement 
suggesting a nexus between the veteran's back pathology and 
his period of service bears directly and substantially upon 
the specific matters under consideration, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1990 rating decision that denied the 
appellant's claim for service connection for a back disorder 
is final.  38 U.S.C. § 4005 (1988); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1990); currently 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  Evidence received since the November 1990 rating decision 
that denied service connection for a back disorder is new and 
material, and the appellant's claim for that benefit is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case with respect to the issue of whether new and 
material evidence has been received to reopen the veteran's 
claim for entitlement to service connection for a back 
disability, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim.  This is so because the Board is taking action 
favorable to the veteran in reopening the claim of service 
connection for a back disability, and the decision at this 
point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

A January 1984 rating decision denied the veteran's claim for 
service connection for a back disability.  After issuance of 
a statement of the case, the veteran did not timely perfect 
an appeal, and the decision became final.  A November 1990 
rating decision determined that new and material evidence had 
not been submitted to reopen a previously denied claim for 
service connection for a back disorder.  Again, the veteran 
did not timely perfect an appeal with respect to that 
decision, and it became final.  The November 1990 rating 
decision is the most recent final denial of the veteran's 
claim.  38 U.S.C. § 4005 (1988); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1990). 

The basis for the previous denials was that there was no 
medical nexus opinion between the veteran's current back 
pathology and the inservice findings of acute back strain.  

Since the November 1990 rating decision is final, the 
appellant's current claim of service connection for a back 
disorder may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

The regulation regarding new and material evidence was 
amended. 38 C.F.R. § 3.156(a) (2002).  This amendment applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The appellant's request to reopen 
his claim of entitlement to service connection was filed 
prior to that date.  Therefore, the amended regulation does 
not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative. Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The November 1990 decision determined that the record did not 
include medical evidence of a nexus between the veteran's 
current back pathology and the inservice findings.  Thus, in 
this case, to be new and material the evidence would need to 
be probative of the question of whether there was any nexus 
between the veteran's current back pathology and the 
inservice findings.

The evidence received since the November 1990 rating decision 
includes a private physician's statement dated in May 2003 
containing a nexus between the veteran's back pathology and 
his period of service.   This medical opinion was not 
previously of record, and it bears directly and substantially 
upon the specific matters under consideration.  It is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
Accordingly, the appellant's claim for service connection for 
a back disability is reopened.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for a back disability is 
reopened.  To this extent only, the appeal is granted.


REMAND

The veteran contends that his current herniated disc of the 
lumbar spine is attributable to injuries incurred during 
service in 1982.  The record demonstrates that the veteran 
also sustained a work-place back injury in August 1983, very 
shortly after his separation from service.  

The private medical statement upon which the Board reopened 
the claim is brief and does not contain any background 
information as to whether the physician had treated the 
veteran for his back disability or reviewed his clinical 
records.  The Board is of the opinion that the complete 
records pertaining to treatment of the veteran should be 
obtained from this physician. 

Additionally, on a December 1983 VA psychiatric report, the 
veteran indicated that he was receiving workers' compensation 
for his back injury since August 1983.  Records pertaining to 
any workers compensation claim should also be obtained.

Following the above development, a VA orthopedic examination 
should be conducted in order to ascertain the likely etiology 
of any current back pathology.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Particularly, the RO 
must notify the veteran of the applicable 
provisions of the VCAA, including what 
evidence is needed to support his claim, 
what evidence VA will develop, and what 
evidence the veteran must furnish.

2.  After securing any necessary 
releases, the RO should request complete 
copies of any medical records of 
treatment of the veteran from Marie 
Kuchynski, M.D., in Brunswick, Ohio.  The 
RO should associate any records obtained 
with the claims file.  

3.  After securing any necessary 
releases, the RO should request copies of 
any medical records, as well as any 
decision and the medical records relied 
upon in awarding the veteran disability 
benefits pertaining to an August 1983 
injury from any Ohio State Workers' 
Compensation agency.  The RO should 
clearly document all efforts undertaken 
to obtain these records and associate any 
records obtained with the claims file.  

4.  Following the above development, the 
RO should schedule the veteran for a VA 
examination by an orthopedic specialist 
to determine the nature and probable 
etiology of any low back pathology.  His 
claims folder, including the service 
medical records, must be reviewed by the 
examiner in conjunction with the 
examination.  Any necessary tests, such 
as X-ray studies, should be conducted.  

The examiner should express an opinion 
whether it is likely, unlikely, or at 
least as likely as not that any current 
low back pathology is etiologically 
related to the veteran's period of 
service, particularly the lumbosacral 
strain noted in service in September and 
October 1982, as opposed to the 
postservice injury incurred in August 
1983.  In addition to the service medical 
records, the examiner should specifically 
review the following evidence:  the 
August 1983 private treatment reports; 
the November 1983 and June 1989 VA 
examination reports; the September and 
November 1983 statements from C. Blunck, 
M.D.; the October 1990 statement from J. 
Stokes, M.D.; the November 2000 MRI 
report; and the May 2003 statement from 
M. Kuchynski, M.D.  The examiner must 
include complete rationale for all 
conclusions.

5.  Following the above, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for a 
back disability.  If the benefit remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
allowed a reasonable time for response.  
Thereafter, if appropriate, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



